i          i      i                                                                 i    i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00654-CV

                                        Maurice A. YARTER,
                                             Appellant

                                                  v.

                        KARNES COUNTY COMMISSIONERS COURT,
                                      Appellee

                      From the 81st Judicial District Court, Karnes County, Texas
                                 Trial Court No. 09-09-00125-CVK
                              Honorable Michael Peden, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 17, 2010

AFFIRMED

           Maurice A. Yarter appeals the trial court’s order denying his application for temporary

injunction. On appeal, he argues that the trial court abused its discretion in so ruling “without

allowing the parties to present evidence.” According to Yarter, while the trial court may limit the
                                                                                                      04-09-00654-CV



evidence presented, “such limitations cannot deprive the parties of their right to be heard.” Yarter,

however, has waived this issue because there is no reporter’s record in this appeal.1

         Texas Rule of Appellate Procedure 13.1(a) requires a court reporter to make a full record of

all proceedings unless excused by agreement of the parties. See TEX . R. APP . P. 13.1(a). And, unless

the parties expressly waive their right to a record, the court reporter’s failure to transcribe the

proceedings violates Rule 13.1(a) and constitutes error. Reyes v. Credit Based Asset Servicing &

Securitization, 190 S.W.3d 736, 740 (Tex. App.—San Antonio 2005, no pet.); McCray v. Dretke,

No. 04-06-00104-CV, 2007 WL 1200058, at *1 (Tex. App.—San Antonio 2007, no pet.). However,

to preserve this error for appeal, a party has the burden of objecting to the court reporter’s failure to

record the proceedings. Reyes, 190 S.W.3d at 740; McCray, 2007 WL 1200058, at *1. Here, there

is nothing in the appellate record to indicate that Yarter objected to the court reporter’s failure to

record the proceedings. And, without a reporter’s record of the hearing, there is nothing to indicate

that the trial court prevented Yarter from presenting evidence.

         In his brief, Yarter points to the trial court’s order as proof that the court considered only

pleadings and arguments of counsel before denying his application for temporary injunction.

However, while the order does state that the trial court “reviewed the pleadings and argument of

counsel,” no where does it indicate that the trial court prevented Yarter from presenting evidence.

         We affirm the trial court’s order denying Yarter’s application for temporary injunction.



                                                                Karen Angelini, Justice



         1
           … In Yarter’s docketing statement, he indicated that a reporter’s record was not applicable and that no court
reporter was present during the hearing.

                                                          -2-